

116 S4933 IS: Abuse of the Pardon Prevention Act of 2020
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4933IN THE SENATE OF THE UNITED STATESDecember 1, 2020Ms. Cortez Masto (for herself, Ms. Hirono, Mr. Blumenthal, Mr. Wyden, Mr. Murphy, Mr. Markey, Mr. Casey, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide increased oversight of certain pardons, to clarify the applicability of bribery prohibitions to pardons and commutations, and for other purposes.1.Short titleThis Act may be cited as the Abuse of the Pardon Prevention Act of 2020.2.Department of Justice oversight relating to certain pardons(a)DefinitionsIn this section:(1)Covered offenseThe term covered offense means—(A)an offense against the United States that arises from an investigation in which the President, or a relative of the President, is a target, subject, or witness;(B)an offense under section 192 of title 2, United States Code; or(C)an offense under section 1001, 1505, 1512, or 1621 of title 18, United States Code, provided that the offense occurred in relation to a Congressional proceeding or investigation.(2)Inspector GeneralThe term Inspector General means the Inspector General of the Department of Justice. (3)PardonThe term pardon includes a commutation of sentence.(4)RelativeThe term relative has the meaning given that term in section 3110(a) of title 5, United States Code. (b)Required investigationIn the event that the President grants an individual a pardon for a covered offense, as soon as practicable after the date of such pardon, the Inspector General of the Department of Justice shall begin an investigation of the pardon. (c)Required information(1)In generalNot later than 30 days after the date on which the President grants an individual a pardon for a covered offense, for purposes of an investigation under subsection (b)— (A)the Attorney General shall submit to the Inspector General—(i)all materials obtained or prepared by the prosecution team, including the Attorney General and any United States Attorney, and all materials obtained or prepared by any investigative agency of the United States government, relating to the offense for which the individual was so pardoned; and(ii)all materials obtained or produced by the Department of Justice in relation to the pardon; and(B)the President shall submit to the Inspector General all materials obtained or produced within the Executive Office of the President in relation to the pardon.(2)Report on noncomplianceNot later than 10 days after the date on which the Attorney General or President fails or refuses to comply with the requirement under paragraph (1), the Inspector General shall submit a report to Congress on the failure or refusal, which shall include a list of the documents or information that has not been submitted as required under paragraph (1). (d)Treatment of informationRule 6(e) of the Federal Rules of Criminal Procedure may not be construed to prohibit the disclosure of information required by subsection (c) of this section.(e)Report(1)In generalThe Inspector General shall submit to Congress and publish a report of the findings of each investigation conducted under this section. (2)Form of reportEach report submitted to Congress under this subsection shall be in unclassified form, but may, if necessary, contain a classified annex.3.Congressional oversight relating to certain pardons(a)Submission of informationIn the event that the President grants an individual a pardon for a covered offense, not later than 30 days after the date of such pardon—(1)the Attorney General shall submit to the chairmen and ranking members of the appropriate congressional committees—(A)all materials obtained or prepared by the prosecution team, including the Attorney General and any United States Attorney, and all materials obtained or prepared by any investigative agency of the United States government, relating to the offense for which the individual was so pardoned; and(B)all materials obtained or produced by the Department of Justice in relation to the pardon; and(2)the President shall submit to the chairmen and ranking members of the appropriate congressional committees all materials obtained or produced within the Executive Office of the President in relation to the pardon.(b)Treatment of informationRule 6(e) of the Federal Rules of Criminal Procedure may not be construed to prohibit the disclosure of information required by subsection (a) of this section.(c)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate; and(B)if an investigation relates to intelligence or counterintelligence matters, the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(2)The term covered offense means—(A)an offense against the United States that arises from an investigation in which the President, or a relative of the President, is a target, subject, or witness;(B)an offense under section 192 of title 2, United States Code; or(C)an offense under section 1001, 1505, 1512, or 1621 of title 18, United States Code, provided that the offense occurred in relation to a Congressional proceeding or investigation.(3)The term pardon includes a commutation of sentence.(4)The term relative has the meaning given that term in section 3110(a) of title 5, United States Code. 4.Bribery in connection with pardons and commutationsSection 201 of title 18, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , including the President and the Vice President of the United States, after or an officer or employee or person; and (B)in paragraph (3), by inserting before the period at the end the following: , including any pardon, commutation, or reprieve, or offer any such pardon, commutation, or reprieve; and(2)in subsection (b)(3), by inserting (including, for purposes of this paragraph, any pardon, commutation, or reprieve, or offer any such pardon, commutation, or reprieve) after corruptly gives, offers, or promises anything of value. 5.Prohibition on Presidential self-pardonThe President’s grant of a pardon to himself or herself is void and of no effect, and shall not deprive the courts of jurisdiction, or operate to confer on the President any legal immunity from investigation or prosecution. 6.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby. 